DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 9, 17, the claims recite, in part, obtaining, based on a field to which an object of the advertisement belongs, multimedia content reflecting attributes of the object, wherein the multimedia content comprises one of text content, image content, video content, or audio content; generating, based on the field and the attributes, text information describing the object; and combining the multimedia content and the text information to generate the advertisement.
The limitations, as drafted and detailed above, is directed towards creation of advertising, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically “advertising, marketing or sales behaviors”. Accordingly, the claim recites an abstract idea (i.e. “PEG”

This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of computer-implemented method (claim 1, no structural element per se, but rather the hint of computer technology), one or more computers (claim 1), electronic device (claim 9), one or more processors (claim 9), a storage apparatus (claim 9), non-transitory computer-readable storage medium (claim 17), a processor (claim 17). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of obtaining, generating, and combining) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 

When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer-implemented method (claim 1, no structural element per se, but rather the hint of computer technology), one or more computers (claim 1), electronic device (claim 9), one or more processors (claim 9), a storage apparatus (claim 9), non-transitory computer-readable storage medium (claim 17), a processor (claim 17) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraph 0062); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-8, 10-16, and 18-20 appear to merely limit obtaining data associated with target nodes, generating of text information based on candidate comment information, generating of text information based on text content in multimedia content and features, generating of text 
The computer-implemented method (claim 1, no structural element per se, but rather the hint of computer technology), one or more computers (claim 1), electronic device (claim 9), one or more processors (claim 9), a storage apparatus (claim 9), non-transitory computer-readable storage medium (claim 17), a processor (claim 17) are each functional generic computer components that perform the generic functions of obtaining, generating, and combining, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the computer-implemented method (claim 1, no structural element per se, but rather the hint of computer technology), one or more computers (claim 1), electronic device (claim 9), one or more processors (claim 9), a storage apparatus (claim 9), non-transitory computer-readable storage medium (claim 17), a processor (claim 17) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoury (U.S. Pub No. 2021/0042796).  Khoury teaches a system and method of advertisement generation that includes all of the limitations recited in the above claims.
Regarding claims 1, 9, 17, Khoury teaches obtaining, by one or more computers, based on a field to which an object of the advertisement belongs, multimedia content reflecting attributes of the object, wherein the multimedia content comprises one of text content, image content, video content, or audio content (Paragraphs 0101, 0113, 0160); generating, by one or more computers, based on the field and the attributes, text information describing the object (Paragraphs 0025, 0144); and combining, by one or more computers, the multimedia content and the text information to generate the advertisement (Paragraphs 0174-0175).
Regarding claims 2, 10, 18, Khoury teaches determining one or more target nodes, in a knowledge graph, that match the field, wherein nodes in the knowledge graph are associated with data in a plurality of predetermined data formats (Paragraphs 0391-0395); and obtaining, as the multimedia content, target data associated with the one or more target nodes (Paragraphs 0391-0395).
Regarding claims 3, 11, 19, Khoury teaches obtaining comment information of a reference object belonging to a same field to which the object belongs (Paragraphs 0161, 0274); obtaining an attention degree of the comment information, wherein the attention degree indicates a quantity of at least one of: views, clicks, likes, comments, or reposts that are associated with the comment information (Paragraphs 0161, 0274); selecting, from the comment information, candidate comment information with an attention degree exceeding a first predetermined threshold (Paragraphs 0161, 0274); and generating the text information based on the selected candidate comment information (Paragraphs 0161, 0274).  
Regarding claims 4, 12, Khoury teaches obtaining a feature representing a language structure of the candidate comment information; and generating the text information based on the text content in the multimedia content and the feature (Paragraphs 0160, 0161, 0274).
Regarding claims 7, 15, Khoury teaches determining a type of the multimedia content based on the field; and obtaining the multimedia content for the type (Paragraph 0025).
Regarding claims 8, 16, Khoury teaches field comprises one of an industry field, a company field, or a product field (Paragraph 0025).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (U.S. Pub No. 2021/0042796) in view of Hanschell (WO 2020162833).
Regarding claims 5, 13, 20, Khoury does not appear to specify obtaining a model configured to generate the text information based on the attributes; and generating the text information based on the attributes by using the model.  However, Hanschell teaches obtaining a model configured to generate the text information based on the attributes; and generating the text information based on the attributes by using the model (Paragraph 0076).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a model to generate text since a model would be an easy and effective option to generate appropriate text for an advertisement.
Regarding claims 6, 14, Khoury does not appear to specify obtaining historical text information for a historical advertisement; determining a structure of the historical text information; and training the model by using the historical text information and the structure, to obtain the model.  However, Hanschell teaches obtaining historical text information for a historical advertisement; determining a structure of the historical text information; and training the model by using the historical text information and the structure, to obtain the model (Paragraph 0076).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a model to generate text since a model would be an easy and effective option to generate appropriate text for an advertisement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to dynamic advertising creation:
US-20210224858-A1 to Khoury
US-20170116649-A1 to Gordon
US-20150058119-A1 to Atli
US-8234174-B1 to Eagon
US-20070156524-A1 to Grouf
WO-2014091479-A1 to Cohen
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621